ANDEBSON, J.
This appeal is prosecuted by the respondents from a decree of the chancellor overruling their demurrer to the bill of complaint.
Section 427 of the Code of 1896, giving the right of appeal in this cause, provides that the appeal must be taken within thirty days. The decree was enrolled June the 6th, 1903, and the appeal was taken July 7th, 1903, on the 31st day.
This court is without jurisdiction to entertain this appeal and the same is hereby dismissed. — Blackburn v. H. Mfg. Co., 135 Ala. 598; Lide v. Park, 132 Ala. 222.
Appeal dismissed.
McClellan, C. J., Tyson and Simpson, J.J., concur.